DETAILED ACTION
	Claims 1-5, 8-14, 17, and 18 are pending. Claims 1, 3, 4, and 12 have been amended, claims 7 and 16 were previously canceled, and claims 6 and 19 are newly canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.
 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it still includes a phrase that can be implied, i.e. “The invention finds”.  Correction is required.  See MPEP § 608.01(b).
Claims 1, 5, 8, 14, 17, and 18 are objected to because of the following informalities: Claims 1, 5, 14, and 18 recite “integer of from 1”. Claims 8 and 17 recite “an amount of from”. The Examiner suggests Applicant choose EITHER “of” OR “from”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8-14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “q is an integer of from 1 to 5”. However, it is unclear how there can be more than one bracketed group attached to the oxygen atom.
Claim 1 also recites “organic-based” which is a relative term which renders the claim indefinite. The term “-based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claims 2-5, 8-14, 17, and 18 are rejected because they depend from rejected based claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 15 of copending Application No. 16/222,064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to photoresist topcoat compositions and methods thereof comprising an aqueous base soluble polymer having a monomer, a second polymer, and a solvent. Wherein the first polymer comprising the repeat unit of general formula (III) of ‘064 is the same as the aqueous base soluble polymer comprising a monomer of general formula (I) of instant claim 1 and the second polymer comprising a repeat unit of general formulas (IV) and (V) encompasses the fluorine-containing polymer that is different from the aqueous base soluble polymer of instant .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2016/0333212) in view of Johnson (U.S. 6,207,346).


    PNG
    media_image1.png
    128
    95
    media_image1.png
    Greyscale
[0023] which is equivalent to a monomer of general formula (II) of instant claims 4 and 13 when R3 is a C1 alkyl and R4 is a branched C5 alkyl. Liu et al. also teaches a specific example of general formula (II) is the following:

    PNG
    media_image2.png
    99
    92
    media_image2.png
    Greyscale
[0024] which is equivalent to a monomer of general formula (III) of instant claims 5, 14, and 18 when R5 is a C1 alkyl, L2 is a single bond, and n is 1. Liu et al. further teaches exemplary polymers useful as the surface active (second) polymer include the following:

    PNG
    media_image3.png
    146
    215
    media_image3.png
    Greyscale
[0039] which is equivalent to a fluorine-containing polymer that is different from the aqueous base soluble polymer of instant claims 1 and 10. Liu et al. also teaches the surface active polymer is typically present in the claims 8 and 17). Liu et al. further teaches a mixture of different solvents, for example, two, three or more solvents, can be used to achieve effective phase separation of the segregating, surface active polymer from other polymer(s) in the composition. A solvent mixture can also be effective to reduce the viscosity of the formulation which allows for reduction in the dispense volume [0048] and a particularly preferred solvent system includes 4-methyl-2-pentanol, dipropylene glycol methyl ether and isobutyl isobutyrate [0052] which is equivalent to an organic-based solvent comprising an ester solvent of instant claim 1. Liu et al. also teaches the photoresist compositions used in the methods of the invention are suitably applied to a substrate, a topcoat composition of the invention can be applied over the photoresist composition, they are then exposed through a patterned photomask to radiation activating for the photoreactive component of the photoresist, thereafter the film is developed [0069-0075] (claims 9 and 10). Liu et al. further teaches polymers of the topcoat compositions of the invention may contain a variety of repeat units, including, for example, one or more: polar groups, such as ether groups. The presence of particular functional groups on the repeat units of the polymers will depend, for example, on the intended functionality of the polymer [0017] but does not teach a monomer of general formula (I).
	However, Johnson teaches photo imageable compositions as a general protective coating [col 2 lines 40-41] in which useful to modify the processing and functional properties of the polymerized photoresist are mono, di, and tri-functional acrylate and methacrylate monomers and oligomers. These compounds improve the solubility of the non-polymerized portion of the photoresist and improve the toughness claims 1-3, 11, and 12 when R1 is a hydrogen atom, L1 is a single bond, p is 1, X is –CH2CH2-, R2 is a C1 alkyl, and q is 1. Additionally, Liu et al. also teaches the polymers can advantageously be selected to tailor characteristics of the topcoat layer, with each generally serving one or more purpose or function. Such functions include, for example, one or more of photoresist profile adjusting, topcoat surface adjusting, reducing defects and reducing interfacial mixing between the topcoat and photoresist layers [0019]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Liu et al. to additionally include a repeat unit having a polar group such as ether, more specifically, the monomer 2-methoxyethyl acrylate as taught by Johnson in order to improve solubility, toughness, cross link density, and exposure time through routine experimentation in the resist art.
Response to Arguments
	Due to the amendment filed October 2, 2021 of instant claim 1, the 103 rejections over Harada in view of Liu and Hata in view of Liu have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Liu is still being used as prior art because it 
	The double patenting rejection over copending application 16/222,064 is maintained for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Anna Malloy/Examiner, Art Unit 1722          

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722